UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 23, 2013 Hanmi Financial Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-30421 (Commission File Number) 95-4788120 (IRS Employer Identification No.) 3660 Wilshire Boulevard, PH-A Los Angeles, California 90010 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (213) 382-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On Friday, August 23, Hanmi Financial Corporation (the “Company”) held its 2013 annual meeting of stockholders.The matters voted on at the meeting and the final voting results are as follows: 1)Proposal 1: Election of Directors.The following seven director nominees were elected to serve as directors of the Company and received the number of votes set forth opposite their respective names: Nominee: Shares Voted For Withheld Broker Non-Vote I Joon Ahn John A. Hall C. G. Kum Paul Seon Hong Kim Joon Hyung Lee Joseph K. Rho William J. Stolte 2)Proposal 2: Resolution to Approval of the Named Executive Officers’ Compensation.An advisory proposal to approve the compensation of the Named Executive Officers (“Say on Pay”) was approved by the following vote: Shares Voted For Shares Voted Against Abstentions 3)Proposal 3: Resolution to Approval of the Amended and Restated 2013 Hanmi Financial Corporation Equity Compensation Plan.A proposal to approve the Amended and Restated 2013 Hanmi Financial Corporation Equity Compensation Plan was approved by the following vote: Shares Voted For Shares Voted Against Abstentions 4)Proposal 4: Ratification of Independent Registered Public Accounting Firm.A proposal to ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ended December 31, 2013 was approved by the following vote: Shares Voted For Shares Voted Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 26, 2013HANMI FINANCIAL CORPORATION By:/s/C. G. Kum C. G. Kum President and Chief Executive Officer
